El Juez Asociado Señor Hutchison,
emitió la opinión del tribunal.
La demandada en un pleito de divorcio apela de una orden declarando sin lugar una moción de traslado.
En la demanda se alega que el actor y su esposa son ciudadanos americanos, residentes en Puerto Rico por más de cinco años inmediatamente anteriores a la fecha del comienzo de la acción. No hay ninguna otra alegación res-pecto a la, residencia de cualquiera de las partes.
La moción y las declaraciones juradas revelan que la demandada nació en Rincón, en el distrito de Aguadilla, donde ha vivido desde entonces; que es ahora, y lo ha sido por más de diez años, maestra en las escuelas públicas de Rincón; que ella y su esposo contrajeron matrimonio en Rincón, y vivieron allí hasta enero de 1929, cuando el esposo —un torrero — fue trasladado a Culebra; que la demandada, a virtud de su contrato con el Departamento de Instrucción, estaba obligada a dar fin al año escolar, y que su esposo no la invitó a acompañarle a Culebra, ni la ha invitado a unirse a él. No hubo declaraciones juradas para contrarrestar las que hemos mencionado.
La demanda fué radicada en mayo de 1929, en la Coirte *418de Distrito de Humacao. Nada hay que indique un cambio de domicilio, a no ser que el esposo fué trasladado de un faro a otro.
El demandante alega como causa de divorcio que hacía más de un año con anterioridad a la radicación de la demanda, la esposa, voluntariamente y sin el consentimiento del deman-dante, lo había desertado y abandonado, sin razón algunal para ello, y desde entonces, sin el consentimiento de él y contra su voluntad, ella ha vivido separada de él con el propósito firme de no volver a vivir con él. La demanda no está jurada.
La demandada en su affidavit de méritos sostiene que la alegación relativa a deserción y abandono es falsa, que la demandada en ningún momento ha dejado de cumplir los deberes conyugales para con el demandante, y que la de-manda de divorcio es una verdadera sorpresa para ella.1 Manifiesta además que no fué la intención de su esposo que ella violara su contrato con el Departamento de Instrucción, y que aquél radicó la demanda en el distrito de Humacao con el fin de privarla de la oportunidad de defenderse
Que marido y mujer vivieron juntos en Rincón hasta el momento de la partida del consorte para Culebra, queda demostrado por tres declaraciones juradas. La aseveración de la esposa de que su marido no la invitó a acompañarle a Culebra está corroborada por el hecho de! que la demanda de divorcio fué entablada poco después de él haber llegado allí, basada en supuestas causas preexistentes.
En ausencia de contradeclaraciones juradas, los affidavits en apoyo de la moción deben aceptarse como ciertos a fin de determinar la cuestión de jurisdicción. El caso así pre-sentado es el de una esposa abandonada por su marido, más bien que el de un esposo abandonado por su mujer.
El sitio en que una persona realmente vive se presume que es prima facie su domicilio legal, pero la verdadera residencia es meramente una circunstancia, y la presunción que surge en virtud de la misma no es concluyente. Una vez *419obtenido o adquirido un domicilio, se presume que continúa, y a la parte que alega que ba habido un cambio, incumbe probarlo. 19 C. J. 431, sección 66.
Cuando no bay cuestión de jurisdicción o de traslado envuelta para los fines del divorcio, no faltan auitoridad.es que sostienen, especialmente entre las decisiones antiguas, que “la residencia en cualquier otro lugar puede destruir la presunción relativa a la continuación de la residencia original, particularmente cuando ella es. de tal duración o está caracterizada por circunstancias tales que indican la inten-ción de adoptar la nueva localidad como domicilio.” 19 C. J. 432, 433, sección 67. Aun en tales casos, “la mera residencia en cualquier otro sitio no destruirá la presunción en cuanto a la continuación de la misma, a menos que sea inconsistente con la intención de regresar al domicilio original.” Id., id. Fué en el caso de Williamson v. Osenton, 232 U. S. 619, 624, que la Corte Suprema de los Estados Unidos, por voz del Juez Asociado Sr. Holmes, dijo en 1914:
‘1 El hecbo esencial que transmuta un cambio de residencia en uno de domicilio, es la ausencia de cualquier intención de vivir en cual-quier otro ‘sitio — Story sobre Derecho Internacional Privado, sección 43 — , o, como lo expresa Mr. Dicey en su admirable libro, ‘la ausen-cia de una intención de momento de residir permanente o indefini-damente en el nuevo lugar. ’ Derecho Internacional Privado, segunda edición, página 111.”
En el presente caso el traslado de un faro a otro no era “inconsistente con la intención de regresar al domicilio original.” Carpenter v. Carpenter, 2 Pac. 122. No tenemos motivo alguno, para asumir que el traslado llevaba consigo un aumento de salario, o que las condiciones de vida en la isla de Culebra son mejores que en Rincón. Si tomamos conocimiento judicial del tamaño, situación geográfica, nú-mero de habitantes y características generales de la isla de Culebra, existen menos motivos para creer que aun un to-rrero avezado optaría por permanecer allí más de lo nece-sario. No existe base satisfactoria para la inferencia del *420animus manendi, que' es lo que “transmuta un cambio de residencia en uno de domicilio.”
El traslado oficial, sin más, no efectuó un cambio del domicilio del marido. Ni ¡mucho menos varió el domicilio conyugal. “Para los fines del divorcio, el domicilio no es un favorito de la ley.” Harrison v. Harrison, 84 Atl. 57, 59. El domicilio conyugal, una vez establecido, “continúa liasta que se adquiera uno nuevo; no se puede adquirir uno nuevo, aun implícitamente, mediante el abandono de un cón-yuge al otro con la-intención clara y decidida de romper los lazos matrimoniales, aunque tal abandono esté justificado.” 19 C. J. , sección 36, páginas 26 y 27.'
Desde cualquier ángulo que se observe el caso, el esposo no podía llevarse consigo el domicilio de la esposa en forma tal que la privara de su derecho al traslado del pleito.
En Champon v. Champon, 40 La. Ann. 28, 31, 32, el tribunal dijo.-
“El verdadero significado de este aforismo, relativo a ser el do-micilio de 1a. esposa el del marido, es que el domicilio de la esposa es el del e'sposo al tiempo de contraer matrimonio, o el que él provea para sí y su consorte después de celebradas las nupcias, y al que, aunque él pueda cambiarlo a voluntad, la esposa sea llevada o invi-tada, o, por lo menos, del cual ella tenga conocimiento y al que ella pueda ir y permanecer en él a su antojo.”
• En Harteau v. Harteau, caso resuelto en 1883 que fija el derrotero a seguir por futuras decisiones, la Corte Suprema de Massachusetts, por voz del Juez Presidente Sr. Shaw, expresó un pensamiento que ha seguido los pasos del pro-greso a través de un siglo de opiniones judiciales conserva-doras. Eué el siguiente:
“Es probablemente un punto de vista máte justo considerar que la máxima se funda en la teoría de identidad de persona y de inte-reses existente entre marido y mujer, según lo establecen la ley y la presunción de que, dada la naturaleza de esas relaciones, el hogar de uno es el hogar de la otra, y su intención e's promover, fortalecer y garantizar los intereses de los cónyuges, mientras perduran las re-*421laeiones que ordinariamente existen cuando hay unión y armonía. Pero la ley reconoce que una esposa tiene existencia separada, inte-reses separados y derechos separados en aquellos casos en que el pro-pósito expreso de todos los procedimientos es demostrar que las rela-ciones mismas deben disolverse o modificarse en forma tal que se es-tablezcan intereses separados, y especialmente un domicilio y hogar distintos, conceptuándose el albergue y la comida — -la parte en repre-sentación del todo — como expresivos de la idea del hogar. De lo contrario, las partes estarían sobre bases muy desiguales, pudiendo el marido cambiar su domicilio cuando le plazca, mas no así la esposa.
“El marido puede privar a la mujer de los medios de hacer valer 'sus derechos, y, en efecto, puede privarla de los derechos mismos y de la protección de las leyes del estado, al par que la mala conducta de él puede darle a ella el derecho de libertarse de él a causa de sa mala conducta para con ella. Dean v. Richmond, 5 Pick, 461; Barber v. Root, 10 Mass. R. 260.”
Unos treinta años más tarde, en el caso de Colvin v. Reed, 55 Pa. St. Rep. 375, 379, dijo el Tribunal Supremo de Pennsylvania:
. . La unidad de persona creada por el matrimonio es una fic-ción legal que debe seguirse para todos los fines provechosos y justos, y no debe ser usada para destruir los derechos de uno u otro con-sorte, en contra de los principios de la justicia natural, en procedi-mientos que, por 'su naturaleza, los convierten en partes contrarias.
“Fué necesario el consentimiento mutuo para establecer la rela-ción de que emana esta unidad; y la misma ley exige que sean con-siderados separadamente en su condición natural cuando cualquiera de ellos procede contra el otro en forma tal que destruya esta relación. Tal es el efecto neee'sario de ser partes adversas en el mismo proce-dimiento. ’ ’
Más adelante, bailamos en la misma opinión lo que sigue:
“. . . En un procedimiento para disolver un matrimonio las par-tes se sitúan sobre el mismo nivel de derechos. Cuando la parte agraviada busca un nuevo domicilio y los domicilios respectivos son, por tanto, distintos, no existe razón mayor para que el nuevo domi-cilio del esposo prevalezca sobre el de la esposa que la que hay para que el de la mujer prevalezca sobre el del marido. En ese sentido, la justicia exige que ninguno de ellos lleve al otro al'regazo de. una jurisdicción extraña.
*422"Si una esposa que disfruta de las comodidades del bogar, de amigos y refinamiento, se negare a seguir el antojo y el capricho de su esposo de marcharse a las selvas del oeste o hacer frente a lo's pe-ligros y vicisitudes de un viaje a las minas de California, ¿bajo qué principio del derecho natural que regula la ley interestadual puede la nueva residencia del esposo variar el domicilio de su consorte?”
El presente status de la ley queda indicado por el si-guiente extracto del caso Buchholz v. Buchholz, Ann. Oas. 1912-D 395, 396:
"Cuando el marido ha abandonado a la myjer, o cuando ha ha-bido un abandono mutuo de las relaciones matrimoniales en forma tal que los fines del enlace quedan destruidos, el ■fundamento de la regla de que el marido puede fijar el domicilio de la familia cesa, y la regla cesa también, estando la mujer entonces en libertad de es-tablecer un domicilio separado para todos los fines. Gordon v. Yost, 340 Fed. 79; Watertown v. Greaves, 112 Fed. 183, 50 C.C.A. 172, 56 L.R.A. 865; Shute v. Sargent, 67 N.H. 305, 36 Atl. 282; Matter of Florance, 54 Hun. 328, 7 N.Y.S. 578; 84 Am. St. Rep. 33, 34, nota 8.”
La sabiduría de este parecer está sostenida por las auto-ridades revisadas en la opinión, por la nota que aparece al pie de la misma, por los casos citados, y por la Corte Suprema de los Estados Unidos en Williamson v. Osenton, supra, en el cual se dijo que:
". . . La única razón que podría aducirse para no reconocer el hecho del cambio efectuado por el demandante, si es que está justi-ficada, es la ficción, que actualmente está desapareciendo, de la iden-tidad de persona. Pero de no prevalecer esa ficción sobre el hecho de la relación por la cual fue creada, no hay razón alguna en el mundo para dársele efecto en torno a cualquier otro hecho. Cual-quiera que 'sea la regla en Inglaterra, el que en este país una mujer en las circunstancias de la demandante en este caso pueda obtener un domicilio distinto del de su esposo para los fines del divorcio, no ha sido disputado ni está ‘sujeto a controversia. Haddock v. Haddock, 201 U.S. 562, 571, 572. Ella puede hacer esto no por necesi-dad, sino porque le plazca, según revelan los casos, y el cambio que es válido con respecto al espo'so debe serlo con respecto a todo el mundo. En las decisiones posteriores, el derecho a cambiar el domi-*423cilio y el efecto del cambio quedan establecidos en términos absolu-tos. Gordon v. Yost, 140 Fed. Rep. 79: Watertown v. Greaves, 112 Fed. Rep. 183, Shute v. Sargent, 78 N.H. 305; Buchholz v. Buchholz, 115 Pac. Rep. 88. Véase Haddock v. Haddock, sup., Barber v. Barber, 21 How. 582, 588, 597, 598.”
A menos que en Puerto Eico deba prevalecer una regla distinta, de lo que antecede se desprende que cuando el de-mandante en el presente caso abandonó a su esposa, se fué para Culebra y entabló demanda de divorcio en Humacao, anuló su derecho a fijar el domicilio conyugal, y la demandada quedó en libertad de retener como suyo el domicilio matrimonial ya establecido en Eincón, teniendo derecho, por tanto, a solicitar el traslado del caso.
En De la Viña v. Villareal y Geopcmo, 41 Jur. Fil. 14, el Tribunal Supremo de Filipinas unánimemente fué del cri-terio de que no existe diferencia fundamental entre la doc-trina americana y el derecho español sobre la materia. La forma en que se discute y resuelve este aspecto de la cuestión indica que no hubo duda alguna en la mente de ninguno de los miembros de aquella corte. La parte pertinente de la opinión lee como sigue:
“Consultando las autoridades españolas, vemos que convienen con las americanas en sostener que la máxima o regla de que el domicilio de la esposa sigue al del marido no es absoluta. Scaevola, compu-tando el artículo 40 del Código Civil (que e's la única disposición o autoridad legal en que se funda el solicitante en este asunto), dice:
“ ‘Si bien el artículo 64 de dicha ley (Ley de Enjuiciamiento Civil) prescribe que el domicilio de la mujer casada, no separada legal-mente, sea el de su marido, cuando el consentimiento tácito de éste y otras circunstancias del caso lo justifiquen, es de estimar, a los efec-tos de la competencia, como domicilio de aquélla el de su habitual residencia, donde, con arreglo al citado artículo 63, pueda ejercitar su derecho.’ (Scaevola, Código Civil, págs. 354, 355.)
“Manresa, comentando el mismo artículo (art. 40), dice:
“ ‘El domicilio de las mujeres casadas, que no e'stén separadas le-galmente de sus maridos, será el que éstos tengan. Este principio, sostenido por el Tribunal Supremo en multitud de fallos, fué recti-ficada en un caso especial por la sentencia de 17 de junio de 1887, y *424conformes con ésta se ban dictado después otras tres, en 13, 23 y 28 de octubre de 1899, en todas las cuales se declara que cuando las aluje-res ca’sadas, y lo mismo los hijos sujetos a la patria potestad, vivan con aquiescencia de sus maridos o padres, en lugar distinto que éstos, tienen domicilio propio e independiente, que es al que debe aten-derse para determinar la competencia' en casos de alimentos provi- • sionalete, depósito de personas, etc.’ (1 Manresa, 2.23.)”
En la Enciclopedia Jurídica Española, tomo XII, pág. 438, bailamos lo siguiente:
“En España hemos entendido que bastaba la separación de he-cho, cuando resulta consentida por el marido a diferencia, de lo que ocurre en Francia, Bélgica, etc., donde se ha resuelto la necesaria concurrencia de la separación de hecho y de derecho tanto que, en un caso en que la mujer demandada prestaba servicios domésticos en casa de un tercero, domiciliado en distinta población, prevaleció el fuero del marido. Cuando éste abandona a su mujer, habrá que ate-nerse al último domicilio conyugal.”
Manresa, en el primer tomo de sus Comentarios al Código de Enjuiciamiento Civil Español, págs. 225, 226 j 227, dice:
“Por la residencia en un lugar con casa abierta y ánimo de per-manecer’ en él, se adquiere el domicilio: este ánimo o intención, cuando no consta por declaración del interesado o por otro's actos po-sitivos, se deduce del hecho de tener o haber adquirido bienes en aquel pueblo, de haber trasladado a él su familia e intereses muebles, de haberle hecho asiento de la profesión, granjerias o negocios res-pectivos ; en suma, de cualquier hecho que indique que el interesado ha establecido definitivamente su residencia en aquel punto, aban-donando la que antes tenía en otro lugar. . .
“Ahora bien ¿qué se entenderá por domicilio para los efectos del fuero f Indudablemente el lugar en que tiene su residencia habitual el demandado, con casa abierta, ejerciendo allí su profesión, arte u oficio, u otra cualquiera manera de vivir conocida, o manteniéndose con el producto de sus bienes. La residencia en un lugar con estas circunstancias por espacio de seis meses a lo menos es bastante, según el espíritu del artículo 16 de la citada ley municipal, para que se repute o considere comp el domicilio deb demandado, ante cuyo juez podrá serlo en los casos en que se siga el fuero del domicilio. Sin embargo, téngase presente que no 'se pierde el domicilio por la au-*425seneia temporal del lugar eir que se vive, sin ánimo expreso o pre-sunto de abandonarlo: es necesario que al hecho se reúna la volun-tad expresa o presunta. El que tiene la vecindad legal en un punto, y reside temporalmente en otro, si en aquél conserva 'su casa abierta y sufre las cargas del vecino, no podrá considerarse como domiciliado en el segundo: mas si en el primer punto no conserva su casa abierta ni sufre la's cargas vecinales, es claro que de hecho habrá perdido la vecindad, y su domicilio será el pueblo en que reside: la ley no debe proteger los fraudes a que suele dar lugar el residir en un punto apa-rentando ser vecino de otro.”
De forma que en España, al igual que en los Estados Unidos, el cmimus manendi es un elemento esencial en la adquisición de un nuevo domicilio. El demandante en el presente caso dejó a su familia, presuntivamente en la misma casa en que había vivido con su esposa e bija hasta el mo-mento en que fué trasladado a Culebra. No se demuestra que él haya adquirido ni que posea bienes en Culebra. Fuera del hecho de que el demandante es un empleado del gobierno, y de ser distintas las circunstancias concurrentes, al tiempo de radicar su demanda el demandante no había vivido en Culebra suficiente tiempo para siquiera establecer un domicilio presuntivo, de acuerdo con la Ley Municipal española. Desde el punto de vista del derecho español, así como del de las decisiones americanas, no hubo cambio de domicilio.
El artículo 40 del Código Civil vigente en Puerto Rico con anterioridad a la revisión de 1902, lee en parte como sigue:
“Para el ejercicio de los derechos y el cumplimiento de las obli-gaciones civiles, el domicilio de las personas naturales es el lugar de su residencia habitual; y, en su caso, el que determine la ley de En-juiciamiento civil. ’ ’
El artículo 64 del antiguo Código de Enjuiciamiento Civil disponía lo siguiente :
“El domicilio de las mujeres casadas que no estén separadas le-galmente de su's maridos, será el que éstos tengan. . .”
*426El artículo 1879 proveía, entre otras cosas, que:
"Podrá decretarse el depósito:
"Io. De mujer casada que se proponga intentar, o haya intentado, demanda de divorcio, o querella de amancebamiento contra su marido, o la acción de nulidad del matrimonio.
"2o. De mujer casada contra la cual baya intentado su marido demanda de divorcio, o querella de adulterio, o la acción de nulidad del matrimonio.”
Los artículos sucesivos prescribían los detalles del pro-cedimiento a seguir en relación con la solicitud y preparación de semejantes decretos. Fue en un procedimiento de esta dase que la Corte Suprema de España en su decisión de 17 de junio de 1887, 62 Jur. Civ. 25, resolvió:
". . . si bien en el art. 64 de dicba ley se prescribe que el domi-cilio de la mujer casada sea el de 'su marido, no separada legalmente, en el caso presente, atendidas las circunstancias, el consentimiento del marido permitiéndole viviese y residiese en Sevilla desde que se ea'saron en 25 de septiembre de 1866, pues no consta que él se opu-siere a ello, demuestran que el domicilio de la misma era Sevilla, donde con arreglo a la disposición del art. 63 ba podido ejercitar su derecho.”
En un procedimiento similar relativo a la custodia de menores, la misma corte, en una decisión de octubre 23, 1899, 88 Jur. Civ. 153, dijo:
". . . si bien es cierto que los hijos constituidos bajo la potestad de su padre 'se reputan domiciliados con éste, esa regla general ca-rece dé aplicación al caso en que sea el mismo padre quien reclame el fuero de su domicilio contra el que hubieren ganado los hijos re-sidiendo con autorización expresa de su madre, porque entonces el padre, que ha contribuido a crear tal situación, está obligado a re-conocerla, sometiéndole al fuero del domicilio de los hijos que hayan de ser depositados, como para casos análogos, o sea para el caso del depósito de las mujeres casadas, tiene repetidamente declarado e'ste Tribunal Supremo.”
El artículo 40 del antiguo Código Civil fue omitido en la revisión de 1902 y el antiguo Códig’o de Enjuiciamiento Civil fue substituido por el de 1904. El artículo 11 del *427actual Código' Político, informado por una comisión codifi-cadora conjuntamente con el Código Civil Bevisado, y adop-tado simultáneamente con el mismo por la Legislatura Insular en 1902, contiene hoy en día la única disposición estatutoria que trata directamente la cuestión de domicilio. Dice así:
" “Toda persona tiene domicilio legal. Para determinar el lugar de domicilio se observarán las siguientes reglas:
“1. Es el lugar donde reside habitualmente una persona, cuando no es llamada a otra parte para trabajar u otro objeto temporal, y al cual retorna en las épocas de descanso.
“2\ Sólo puede haber un domicilio.
‘13. Para los efectos de la competencia de los tribunales, no puede perderse un domicilio hasta adquirirse otro.
“4. E's domicilio de los hijos no emancipados el domicilio de su padre, y después de la muerte de éste, el de su madre.
“5. El domicilio de la esposa se presume ser el del marido.
“6. El domicilio de un menor no casado, sujeto a tutela, es el de su tutor.
“7. El domicilio puede cambiarse sólo mediante la unión del acto y del intento.”
Los artículos 156, 157 y 158 del Código Civil Bevisado leen como sigue:
“Artículo 156. Lo's cónyuges están obligados a vivir juntos, guardarse fidelidad y socorrerse mutuamente.
“Artículo 157. El marido debe proteger a la mujer y ‘satisfacer sus necesidades en proporción a su condición y medios de fortuna.
“Artículo 158. La mujer está obligada a obedecer y seguir a su marido dondequiera que fije su residencia.”
Ninguna parte de cualquiera de estos artículos puede ser removida del sitio en que se halla y considerarse aislada-mente. Los tres artículos deben ser interpretados conjunta-mente; cada uno a la luz de los otros, y todos en armonía con el artículo 11 del Código Político, y a la luz de la ten-dencia general de la legislación moderna en esta Isla y en cualquier estado de la Unión hacia la emancipación de la mujer casada. En Shute v. Sargent, 36 Atl. 282, del cual se copia con aprobación en Buchholz v. Buchholz, supra, y en *428la nota que consta al pie, 7 citado también en Williamson v. Osenton, la Corte Suprema de New Hampshire dijo:
“La máxima de que el domicilio de la mujer sigue al del marido "‘resulta del principio general de que uua persona que se baila bajo el poder y autoridad de otra no tiene el derecho a elegir un domici-lio.' Story Sobre Derecho Internacional Privado, see. 46. ‘Mediante el matrimonio, el marido y la mujer se convierten en una persona ante los ojos de la ley, — es decir, la existencia legal de la esposa •queda suspendida durante el matrimonio o por lo menos se incorpora y consolida con la del marido, bajo cuyo dominio, protección y am-paro ella lo realiza todo.’ 1 Bl. Com. 442. Siendo tal el status do la e'sposa de acuerdo con el derecho común, su domicilio necesaria-mente seguía al del esposo, y la máxima se aplicaba sin límite o res-tricción alguna. Pero la teoría del matrimonio del derecho común ha perdido terreno en todas partes, y especialmente en este estado, donde la ley durante largo tiempo ha reconocido a la mujer una exis-tencia distinta, derechos distinto's, e intereses distintos. Con res-pecto' a los deberes y obligaciones que surgen del contrato matrimonial y que' constituyen su objeto, el marido y la mujer continúan siendo y deben continuar siéndolo, una unidad legal; pero la anti-gua unidad ha sido quebrada a tal extremo, y la teoría de la servi-dumbre de la esposa 'suplantada por la teoría de igualdad establecida por la legislación y las decisiones del último medio siglo, que hoy en día ella está situada, casi sin excepción, al mismo nivel que el esposo en lo referente a bienes, actos torticeros, contratos y derechos civiles. Pub. St. c. 176; ib. c. 90, s. 9; Seaver v. Adams, 66 N.H. 142, 143, y las autoridades allí citadas. Y toda vez que la ley la coloca, en si-tuación similar en forma tal que actualmente el marido no tiene más poder y autoridad sobre ella que los que ella tiene sobre él, no pa-rece existir razón alguna por la cual no pueda adquirir un domicilio distinto para todos lo's fines conocidos por la ley. Si bien hay ciertos casos excepcionales en que para ciertos fines tal vez podría resolverse correctamente lo contrario, áin embargo, no habría en esta jurisdic-ción fundamento alguno para resolver que cuando el esposo ha per-dido 'sus derechos conyugales a cansa de su mala conducta, la esposa no pueda adquirir un domicilio distinto y ejercer los derechos y de-beres correspondientes a la ciudadanía de que ha sido investida la mujer casada. Resolver lo contrario no sólo quebrantaría la línea de consistencia y de progreso que paulatinamente ha ido avanzando hasta que la's antiguas distinciones entre ambos sexos, que fueron adaptadas a una situación que ha dejado de existir y que nunca po-*429(Irá. volver, han sido eliminadas en su mayoría, sino que subvertiría el derecho estatutario de votar y de ser electo para un cargo de ca-rácter educativo que la esposa posee en la actualidad, pues obligaría a la cónyuge inocente a re'sidir y a constituir su hogar en cualquier precinto electoral en que el esposo culpable decidiera fijar su domi-cilio, o verse privada de la franquicia electoral; y si el esposo tras-lada su domicilio a otro estado y ella permanece en este estado, el ejercicio de todos sus derecho's que dependen del domicilio quedaría igualmente afectado. Esta no puede ser la ley. Por el contrario, la buena lógica nos lleva a concluir que una esposa no puede ser pri-vada del derecho del sufragio ni de ningún derecho civil o legal por las actuaciones de su consorte; y entendemos que ésa es la ley. Guando sea necesario o apropiado para la esposa adquirir un domi-cilio distinto, ella puede adquirirlo.”
• Por ejemplo, gi el primer requisito del artículo 158 debe interpretarse al pie de la letra y seguido ciegamente y puesto en vigor en forma de todo punto estricta, las mu-jeres casadas en Puerto Rico en las próximas elecciones, de ser instruidas por sus esposos respecto a la forma en que deben emitir sus votos, deben obedecer a sus maridos y votar en la forma que se les ordene.
Los tres artículos en conjunto se basan en la misma idea de unidad en la relación conyugal que sirvió de oimiento a la ficción del derecho común relativa al domicilio implícito. Interpretados en armonía con el artículo 11 del Código Político, estos artículos nada establecen fuera del domicilio presuntivo allí definido como de la esposa. La regla general así prescrita está sujeta a las mismas excepciones y limita-ciones que la ficción del derecho común. La presunción debe permanecer en pie, o caer, de acuerdo con las circunstancias, al ser puesta a prueba por la regla que se extiende cual hebra de oro a través de cien años de jurisprudencia ameri-cana.
Los derechos y deberes de ambos cónyuges son correla-tivos y recíprocos. El marido que exige que su mujer lo siga doquiera él fije su residencia, debe suministrarle un sitio adecuado para vivir. Debe estar preparado para “sa-*430tisfacer sus necesidades en proporción a su condición y medios de fortuna.” Debe invitarla a que lo acompañe, o, por lo menos, a que se una a él en su nueva morada. La ley no exige que la esposa siga al marido sin invitación previa y sin que medie razón alguna para que ella crea que será bien acogida.
En el presente caso la esposa, desde el día de su matri-monio, ba contribuido al fondo común de la sociedad de. gananciales con su salario como maestra de instrucción pú-blica. Nada bay que demuestre que ella hubiese tenido la oportunidad de contribuir en esta forma o en alguna otra a su sostenimiento y al de su bija, en Culebra. Nada bay que demuestre que el esposo estaba en mejores condiciones o más dispuesto a mantener a su esposa e bija en Culebra que en Rincón. Nada bay que demuestre que él estuviera dis-puesto a suministrarles los gastos de viaje desde Rincón a Culebra. Nada bay que demuestre que él deseaba que ellas se unieran a él en Culebra. Por el contrario, aparece que la esposa, al ser notificada con el emplazamiento en el caso de divorcio, estaba obedeciendo a su marido, cumpliendo con los deseos de él de que ella terminara el año escolar en Rincón. Ella no podía continuar acatando a su esposo en esa forma y al mismo tiempo' siguiéndolo contra la voluntad de él basta Culebra. Ella no tenía obligación legal o moral de renunciar su empleo y, cual can que no será echado de las colinas del amo que se aleja, seguir a su esposo desde un confín a otro de esta Isla, y de allí cruzar un brazo de mar basta un faro situado en aquella “estrecha faja de terreno rodeada por el mar” (asumiendo, con licencia poética, la existencia de terreno allí) llamada Culebra.
Es ley familiar, según se expresa en 19 C. J. págs. 418, 419, sección 39, que:
“El domicilio de un soldado o marino que está en el servicio mili-tar o naval de isu país, generalmente permanece sin alterar, no ga-nándose ni perdiéndose el domicilio por el hecho de estar destacado temporalmente en cumplimiento de sus deberes, en determinado sitio, *431aun durante un período de años. Sin embargo, puede adquirirse un nuevo domicilio si concurren tanto la acción como la intención.”
Se lia dicho que la misma regla es aplicable al servicio del gobierno en general. 9 R.C.L. 551, sección 14; Lankford v. Gebhard, 130 Mo. 621, 32 S. W. 1127.
La razón de ser de la regla (19 C. J. 418, 419, see. 39, nota 95 (a)) es que:
“A fin de adquirir una residencia de becbo o de derecho necesa-riamente tiene que estar envuelto por lo meno's el ejercicio de la vo-luntad al escogerla, y no puede afirmarse esto con respecto a la resi-dencia de un soldado o marino en servicio activo.”
En el caso de autos, nada bay que demuestre que el tras-lado fué involuntario, o solicitado por el empleado del go-bierno. De baber sido voluntario, fué un mero acto, sin prueba alguna de la intención requerida expresamente por el inciso 7 del artículo 11 del Código Político. Si fué invo-luntario, el caso cae dentro del razonamiento- de la regla rela-tiva a soldados y marinos, y, a fortiori, no bubo cambio, de domicilio.

Debe revocarse la resolución apelada.

Los Jueces Asociados Señores Wolf y Aldrey están con-formes con el resultado.